Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s amendment (regarding to the Terminal Disclaimer) filed on 3/10/21, with respect to claims 1-5 and 13-19, have been fully considered/entered and are persuasive.  Therefore, the rejection on 3/3/21 has been withdrawn and claims 1-5 and 13-19 are now allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644